DETAILED ACTION
Claim Objections
Claim 16 is objected to because of the following informalities:  “the second spitting gone” lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites wherein a first direction of travel and a second direction of travel are for a same area. A direction cannot be for an area. In other words, a direction remains the same direction in any area. Further, the claim recites wherein the spitting zone comprises a first spitting zone and a second spitting zone, but the claimed first and second spitting zones appear to be completely distinct and not overlapping at all. Thus, it does not seem a single spitting can comprise multiple independent and non-overlapping spitting zones. Correction is required. Because claims 9-12 and 16 depend from claim 8, they are also rejected on this basis. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8, 12 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawaguchi et al. (8,152,272).

Regarding claim 8, Kawaguchi teaches a printhead comprising at least one nozzle (see fig. 9, items n) to spit ink onto a printing medium (fig. 5, item W) in a spitting zone (fig. 26, zone in area w) when the printhead traverses the spitting zone during printing (see figs. 5-7);
wherein the spitting zone;
 excludes an area of the printing medium proximal to a starting point of the printhead travel (see fig. 26, note that the spitting zone when the printhead is travelling in the PD direction is being taken to be the area within w between P10 ad the print end position, and the spitting zone when the printhead is travelling in the  RPD direction is being taken to be the area within w between the print start position and P9)
comprises a first spitting zone associated with a first direction of travel of the printhead, and a second spitting zone associated with the second direction of travel of the printhead, the first direction of travel and the second direction of travel being for a same area of the printing medium without advancing the printing medium (see fig. 26, note that, as defined above, this limitation is met. Note further that “associated with” can mean any number of things);
comprises a continuous area or a discontinuous area (fig. 26, note that, as defined above, the areas are continuous).
	It should also be noted that MPEP 2114 states that an apparatus claim covers what a device is, not what a device does, and that the manner of operating an apparatus does not differentiate a claimed invention from the prior art. Here, the claim is directed to a printhead, but the manner of spitting ink from the printhead is claimed. This manner of spitting ink is not covered by the apparatus claim, which is directed to the physical structure of the printhead itself. 

Regarding claim 12, Kawaguchi teaches the printhead of claim 8, wherein the printhead spits ink in the spitting zone by spitting ink drops randomly spread within the spitting zone (see fig. 26, note that “randomly spread” has not been defined in any way); and
wherein the printhead comprises at least two nozzles, and the at least two nozzles are each to spit ink randomly spread within the spitting zone (see fig. 9, Note again that “randomly spread” has not been defined, and further, it is not known what “randomly spread” would mean as it pertains to droplets from two nozzles). 

Regarding claim 16, Kawaguchi teaches the printhead of claim 8, wherein the first spitting zone is opposite a starting position of the printhead in the first direction of travel, and wherein the second spitting zone is opposite a starting position of the printhead in the second direction of travel (see fig. 26, Note that the limitation is met. Note also that to say something is “opposite a starting position” without relation to a third thing does not add specificity to the claim).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi in view of Vega et al. (6,554,392).

Regarding claim 9, Kawaguchi teaches the printhead of claim 8, wherein the spitting zone comprises an area of the printing medium located at least partially in a second half of the printing medium (see fig. 26) in the direction of printhead travel (see fig. 26), and wherein a centre point of the spitting zone is located in the second half of the printing medium in the direction of printhead travel (see fig. 26). Kawaguchi does not teach wherein the printhead is serviced in a servicing zone at the starting point of printhead travel. Vega teaches servicing at the starting point (Vega, col. 2, lines 32-47). It would have been obvious to service the printhead at a servicing zone, as disclosed by Vega, in addition to spitting on the page, as disclosed by Kawaguchi, because doing so would further minimize the chance of clogged nozzles. 


wherein the decap time is a time since the nozzle previously ejected ink or was serviced in a servicing zone at a starting point of the printhead travel. Vega teaches determining whether to spit in first spitting area closer to a starting point of pritnhead travel or a second area further away from a starting point of printhead travel according to a decap time. Further, because there is a threshold decap time above which spitting is mandatory, there is also a threshold droplet size as the nozzles get clogged under which a mandatory spitting would be executed (Vega, col. 2, lines 12-30). It would have been obvious to use decap time as a metric to determine when and where a spitting was necessary, as disclose by Vega, in the device disclosed by Garcia Alvarez because doing so would allow for the perfect timing of spitting so as to maximize both throughput and print quality. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853